Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed November 19, 2020 have been received and reviewed. Claims 1, 4, 6-8, 11, 16, 17, 23, 25, 27-29, 31-36 and 49-52 are now pending in this application.
Election/Restrictions
Applicant’s election without traverse of the compound depicted below in the reply filed on August 6, 2020 is acknowledged.
	The elected compound has the following structural formula

    PNG
    media_image1.png
    215
    428
    media_image1.png
    Greyscale
.
This compound corresponds to formula (I) when A1 is N, A2 is CH, A3 is CR’ (R’=methyl), A4 is S, A5 is absent, R1 is H, Y is O, W and Z together form a piperazine, X1, X2, X3 and X5 are CH, X4 is N, n is 2 and R2 is chloro. This compound was not found in the search and is allowable. 
The search and examination has been further expanded to embrace compounds of formula (I) as defined in (i) and wherein W and X together form a piperazine along with the full scope of the remaining variables (see second structure, wherein J is absent). 

	Note that compounds, corresponding compositions, a method of use and a process of making that are of the same scope are considered to form a single inventive concept under PCT Rule 13.1, 37 CFR 1.475(d). The claims are no so linked as to form a single inventive concept. The compounds of formula (I) in the compound claims (claims 1, 4, 6-8, 11, 16, 17, 23, 25, 27-29, 31-33, and 49-51) is different from formula (I) in the method claims (claims 34-36 and 52). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pevarello et al. (WO 00/26203). 
	The reference teaches a generic group of compounds which embraces applicants’ claimed compounds (See pages 4-5, compounds of formula (I) and definitions of the variables). The claims differ from the reference by reciting specific species and a more limited genus than the reference. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole. One of ordinary skill in the art would have been motivated to select the  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).
	The closest prior art compounds are depicted below.
RN   267430-10-4  CAPLUS      
CN   1-Piperazinecarboxamide, 4-(4-methoxyphenyl)-N-[5-(1-methylethyl)-2-
     thiazolyl]-  (CA INDEX NAME)
  

    PNG
    media_image2.png
    224
    476
    media_image2.png
    Greyscale

RN   267430-20-6  CAPLUS
CN   1-Piperazinecarboxamide, 4-(4-fluorophenyl)-N-[5-(1-methylethyl)-2-
     thiazolyl]-  (CA INDEX NAME)

    PNG
    media_image3.png
    224
    448
    media_image3.png
    Greyscale

RN   267430-44-4  CAPLUS
CN   1-Piperazinecarboxamide, 4-(4-acetylphenyl)-N-[5-(1-methylethyl)-2-
     thiazolyl]-  (CA INDEX NAME)

    PNG
    media_image4.png
    259
    476
    media_image4.png
    Greyscale

RN   267430-50-2  CAPLUS
CN   1-Piperazinecarboxamide, N-[5-(1-methylethyl)-2-thiazolyl]-4-(2-
     pyrimidinyl)-  (CA INDEX NAME)

    PNG
    media_image5.png
    224
    419
    media_image5.png
    Greyscale
.

	These closest prior art compounds differ from the claimed compounds by the presence of an extra methyl group at R’. That is, the prior art compounds have a C3 alkyl over the C1 or C2 alkyl at this location. Compounds that differ only by the presence of an extra methyl group are homologues. Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue. The homologue is expected to be prepareable by the same method and to have the same properties. This expectation is then deemed the motivation for preparing homologues. Homologues are obvious even in the absence of a specific teaching to methylate, In re Wood 199 USPQ 137; In re Hoke 195 USPQ 148; In re Lohr 137 USPQ 548; In re Magerlein 202 USPQ 473; In re Wiechert 152 USPQ 249; Ex parte Henkel 130 USPQ 474; In re Fauque 121 USPQ 425; In re Druey 138 USPQ 39. In all of these cases, the close structural similarity of two compounds differing by only one (or two) methyl 
Improper Markush Rejection
	Claims 1, 4, 6-8, 11, 16, 17, 23, 25, 27-29, 31-36 and 49-52 are again rejected under a judicially created doctrine as being drawn to an improper Markush group, that is, the claims lack unity of invention. The variables A1-A5, Y, W, Z and X1-X5 are defined in such a way that they keep changing the core of the compound that determines the classification. The basis of this rejection is the same as given in the previous office action and is incorporated herein fully by reference. Applicants argue that they have made amendments to the claims to contain a common structural core. However, there is no common structural feature present in the claims as amended.
The structural formula (I) still does not have a significant structural feature that is shared by all of its alternatives which is inventive
	Limiting the claims to a specific “core” as indicated by the searched subject matter would overcome this rejection.
Claim Rejections - 35 USC § 112
Claims 1, 4, 6-8, 11, 16, 17, 23, 25, 27-29, 31-36 and 49-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
i) The definition of “Z” needs clarification. This is a linking group and as such needs two points of attachments. The group “C1-C4alkyl” should be rewritten as “C1-C4alkylene.” Also pointing out 2)mO-, is O attached to the ring or the C? Appropriate clarification is required.
ii) The groups formed by W and Z together are supposed to be the structures, however, are much more than these. See the groups linked by J and the variables p and q. Applicants need to correct the definition by limiting J to be absent and both p and q to be 1 in order to have a piperazine or piperidine.
iii) Regarding the groups “3-10 membered heterocyclyl” and “5-10 membered heteroaryl,” Applicants need to state which atoms are present and how many of each may be present as well as, what the nature of the ring is (monocyclic, bicyclic, spiro, fused, bridged, saturated, etc.). Applicants have not responded.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 14, 2021
/BRUCK KIFLE/Primary Examiner, Art Unit 1624